                                                                                     Case 2:19-cv-01794-KJD-BNW Document 4 Filed 11/07/19 Page 1 of 2


                                                                                 1   Raleigh C. Thompson, NV Bar No. 11296
                                                                                     Ryan Lower, NV Bar No. 9108
                                                                                 2   MORRIS LAW GROUP
                                                                                     411 E. Bonneville Ave., Suite 360
                                                                                 3
                                                                                     Las Vegas, Nevada 89101
                                                                                 4   Telephone: (702) 474‐9400
                                                                                     Email: rct@morrislawgroup.com
                                                                                 5   Email: rml@morrislawgroup.com
                                                                                 6   Attorneys for Defendant
                                                                                 7   FMMR Investments, Inc. d/b/a Rapid Cash

                                                                                 8

                                                                                 9                      UNITED STATES DISTRICT COURT
                   411 E. BONNEVILLE AVE., STE. 360 ∙ LAS VEGAS, NEVADA 89101




                                                                                10                           DISTRICT OF NEVADA
MORRIS LAW GROUP




                                                                                11   PAZIA LONDON,                          Case No. 2:19‐cv‐01794‐KJD‐BNW
                              702/474-9400 ∙ FAX 702/474-9422




                                                                                12                      Plaintiff,
                                                                                13
                                                                                     v.                                     STIPULATION AND ORDER TO
                                                                                14                                          EXTEND TIME TO RESPOND TO
                                                                                     SPEEDY CASH,                           COMPLAINT
                                                                                15
                                                                                                        Defendant.          (FIRST REQUEST)
                                                                                16

                                                                                17

                                                                                18               Pursuant to Local Rules IA 6‐1(a), 6‐2 and 7‐1, and Federal Rule
                                                                                19   of Civil Procedure 6(b), defendant FMMR Investments, Inc. d/b/a Rapid
                                                                                20   Cash (named in the complaint as ʺSpeedy Cashʺ) (ʺDefendantʺ) and plaintiff
                                                                                21   Pazia London (ʺPlaintiffʺ), by and through their respective counsel of record,
                                                                                22   stipulate as follows:
                                                                                23               Defendant has requested, and Plaintiff has consented to, an
                                                                                24   extension of the time for Defendant to respond to Plaintiffʹs Complaint (ECF
                                                                                25   No. 1, filed on October 15, 2019) from November 8, 2019 to November 22,
                                                                                26   2019.
                                                                                27               Rule 6(b) requires the Court to approve an extension of time for
                                                                                28   Defendant to file an answer, and therefore the Parties collectively request


                                                                                                                           1
                                                                                     Case 2:19-cv-01794-KJD-BNW Document 4 Filed 11/07/19 Page 2 of 2


                                                                                 1   the Court approve the agreement, as set forth below:
                                                                                 2              a.     This is the Partiesʹ first stipulation for an enlargement of
                                                                                 3   time to respond to the Complaint;
                                                                                 4              b.     The Parties stipulate and agree that the deadline for
                                                                                 5   Defendant to file an answer or otherwise respond to Plaintiffʹs Complaint
                                                                                 6   shall be extended to on or before November 22, 2019; and
                                                                                 7              c.     Defendant requested this extension to give its counsel
                                                                                 8   sufficient time to meaningfully assess Plaintiffʹs claims before responding to
                                                                                 9   the Complaint. This stipulation is not made for purposes of delay.
                   411 E. BONNEVILLE AVE., STE. 360 ∙ LAS VEGAS, NEVADA 89101




                                                                                10
                                                                                                                             Dated: November 7, 2019
MORRIS LAW GROUP




                                                                                11
                                                                                      Dated: November 7, 2019
                              702/474-9400 ∙ FAX 702/474-9422




                                                                                12    By: /s/ Raleigh Thompson      ____     By: /s/ Cam‐Tu Dang______________
                                                                                       Raleigh C. Thompson (11296)             Cam‐Tu Dang (13093)
                                                                                13
                                                                                       Ryan M. Lower (9108)                    PETERS AND ASSOCIATES LLP
                                                                                14     MORRIS LAW GROUP                        6173 South Rainbow Blvd.
                                                                                       411 E. Bonneville Ave., Suite 360       Las Vegas, Nevada 89118
                                                                                15
                                                                                       Las Vegas, Nevada 89101
                                                                                16
                                                                                      Attorneys for Defendant                   Attorneys for Plaintiff
                                                                                17                                              Pazia London
                                                                                      FMMR Investments, Inc. d/b/a
                                                                                18    Rapid Cash
                                                                                19

                                                                                20                                       ORDER
                                                                                21              IT IS SOSOORDERED.
                                                                                                   IT IS   ORDERED
                                                                                22
                                                                                                     DATED: November 08, 2019
                                                                                23
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                                                24
                                                                                                                  DATED:
                                                                                25
                                                                                                     __________________________________________________
                                                                                26                   BRENDA WEKSLER
                                                                                27                   UNITED STATES MAGISTRATE JUDGE
                                                                                28


                                                                                                                            2
